     Case 8:20-cv-02314-JLS-KES Document 1 Filed 12/07/20 Page 1 of 13 Page ID #:1


      Omid E. Khalifeh, SBN 267340
 1
      Ariana Santoro, SBN 300767
 2    Lara A. Petersen, SBN 318475
      OMNI LEGAL GROUP
 3    2029 Century Park E, Suite 400
      Los Angeles, California 90067
 4
      Phone:      310.276.6664
 5    Facsimile: 310.305.1550
      omid@omnilegalgroup.com
 6    ariana@omnilegalgroup.com
 7
      lara@omnilegalgroup.com

 8    Attorneys for Plaintiff,
      COVE USA LLC
 9
10                      UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
                                              )   Case No.: 2:20-cv-11084
12                                            )
      COVE USA LLC, a California limited      )
13    liability company,                      )   PLAINTIFF’S COMPLAINT FOR:
                                              )
14                                            )
                   Plaintiff,                 )   1) DECLARATORY JUDGMENT
15                                            )   OF NON-INFRINGEMENT OF
                                              )
            vs.                               )   TRADEMARK
16                                            )   2) DECLARATORY JUDGMENT
                                              )
17    NO BAD DAYS ENTERPRISES,                )   OF NON-INFRINGEMENT OF
      INCORPORATED, a California              )   COPYRIGHT
18                                            )
      corporation; SCOTT SAMPLE, an           )   3) UNFAIR COMPETITION
19    individual; and DOES 1-10, inclusive,   )   UNDER CAL. BUS. & PROF,
                                              )   CODE 17200 ET SEQ.
20                                            )
                   Defendants.                )   4) INTENTIONAL
21                                            )   INTERFERENCE WITH
                                              )
                                              )   PROSPECTIVE ECONOMIC
22
                                              )   RELATIONS
23                                            )   5) NEGLIGENT INTERFERENCE
                                              )
                                              )   WITH PROSPECTIVE
24                                            )   ECONOMIC RELATIONS
                                              )
25                                            )   6) INTENTIONAL
                                              )   INTERFERENCE WITH A
26                                            )
                                              )   CONTRACTUAL
27                                            )   RELATIONSHIP
                                              )
28                                            )
                                                  JURY TRIAL DEMAND
                                              1

                                          COMPLAINT
     Case 8:20-cv-02314-JLS-KES Document 1 Filed 12/07/20 Page 2 of 13 Page ID #:2



 1             PLAINTIFF Cove USA LLC (“Plaintiff” or “Cove”), by and through its
 2    attorneys, hereby brings this Complaint against Defendants No Bad Days
 3    Enterprises, Incorporated (“No Bad Days”) and Scott Sample (“Sample” and
 4    collectively with No Bad Days, “Defendants”), and alleges as follows:
 5                             SUMMARY OF THE ACTION
 6             1.   Cove and No Bad Days are business competitors both offering beach-
 7    inspired clothing for sale. Cove offers numerous popular items of apparel featuring
 8    ubiquitous phrases and beachy designs with an ultimate goal of making a difference
 9    through environmentally friendly business practices. On the other hand, No Bad
10    Days provides t-shirts, sweatshirts, hats, hoodies, bags, decals, keychains, and other
11    products featuring the phrase “NO BAD DAYS” inspired by a “laid back way of
12    life.”
13             2.   Because of Cove’s commercial success, due in no small part to its
14    ethical sourcing and sustainable manufacturing methods, Defendants chose to attack
15    Cove. By repeatedly filing false claims against Cove for trademark and copyright
16    infringement with e-commerce platforms like Shopify, Defendants have disrupted
17    Cove’s online business and damaged its business relationship with online
18    distributors. To further demonstrate bad faith, Defendants sent a singular notice to
19    Cove of its allegations and then refused to actually engage in a meaningful
20    discussion regarding the validity of such claims with Cove.
21             3.   Plaintiff now seeks declaratory relief from this Court to resolve the
22    dispute and be compensated for the injury caused by No Bad Days’ unlawful
23    business practices.
24                                         PARTIES
25             4.   Plaintiff Cove is, and at all times relevant herein was, a California
26    limited liability company, having a principal place of business in Irvine, California.
27             5.   Plaintiff is informed and believes, and on that basis alleges, that
28    Defendant No Bad Days is, and at all times relevant herein was, a California
                                                2

                                            COMPLAINT
     Case 8:20-cv-02314-JLS-KES Document 1 Filed 12/07/20 Page 3 of 13 Page ID #:3



 1    corporation with its principal place of business in Temecula, California.
 2          6.     Plaintiff is informed and believes, and on that basis alleges, that
 3    Defendant Sample is an individual, over the age of eighteen and a resident of the
 4    County of Riverside in the State of California. Plaintiff further alleges on
 5    information and belief that Sample is a manager and co-founder of No Bad Days.
 6          7.     Plaintiff is informed and believes, and on that basis alleges, that Sample
 7    is responsible for controlling and directing the activities and business affairs of No
 8    Bad Days. Plaintiff further alleges on information and belief that at all times relevant
 9    hereto Sample had and has exercised complete control over No Bad Days, which
10    was used exclusively by him to further his personal gains.
11          8.     At all times herein mentioned, each Defendant was the agent, servant,
12    joint venture, partner, or employee of the other Defendants, successor corporations,
13    successors in interest, or entities and, in doing the things herein alleged, were acting
14    within the purpose and scope of said agency or employment at the time of the alleged
15    acts. All Defendants were acting within the scope and course of that agency and
16    employment and with the knowledge and implied and/or express consent and
17    permission of the other Defendants.
18          9.     Plaintiff is informed and believes, and on that basis alleges, that Sample
19    has and continues to utilize No Bad Days for the transfer of assets for his own
20    personal benefit.
21          10.    Plaintiff is informed and believes, and on that basis alleges, that at all
22    times relevant hereto Sample had a personal material financial interest in No Bad
23    Days, and that Sample engaged in self-dealing transactions with No Bad Days, for
24    his own personal benefit.
25          11.    Plaintiff is informed and believes, and on that basis alleges, that there
26    exists at all times relevant herein has existed, a unity of interest and ownership
27    between Sample and No Bad Days such that any individuality and separateness
28    between Sample and No Bad Days has ceased, and No Bad Days is nothing more
                                                 3

                                             COMPLAINT
     Case 8:20-cv-02314-JLS-KES Document 1 Filed 12/07/20 Page 4 of 13 Page ID #:4



 1    than a shell entity acting as the alter ego of Sample.
 2          12.    Plaintiff is informed and believes, and on that basis alleges, that
 3    adherence to the fiction of the separate existence of Sample, on the one hand, and
 4    No Bad Days, on the other, as distinct from one another would permit an abuse of
 5    the corporate privilege and would sanction fraud or promote injustice.
 6          13.    Plaintiff is informed and believes, and on that basis alleges, that Sample
 7    utilized the corporate form of No Bad Days to perpetrate a fraud, circumvent
 8    statutory law, and accomplish a wrongful and inequitable purpose. In such
 9    circumstances, this Court should ignore the corporate entity, under the alter ego
10    doctrine, and deem No Bad Days’ acts to be those of persons or organizations
11    (namely, Sample) actually controlling the corporation.
12          14.    Plaintiff is informed and believes, and on that basis alleges, that
13    Defendants are responsible for their acts and for their conduct, which are the true
14    legal causes of the damages herein alleged.
15                              JURISDICTION AND VENUE
16          15.    This is a declaratory judgment action for non-infringement of
17    trademark and copyright, arising under the Declaratory Judgment Act, 28 U.S.C. §§
18    2201-02, the Lanham Act, Title 15 of the United States Code, and the Copyright Act,
19    Title 17 of the United States Code. This Court has subject matter jurisdiction over
20    this action pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1338, and 2201-02,
21    based on the existence of an actual controversy between Plaintiff, on the one hand,
22    and Defendants, on the other hand, for claims under the Lanham Act, the Copyright
23    Act, California law, and common law. Supplemental jurisdiction over the California
24    unfair competition, intentional interference with prospective economic relations,
25    negligent interference with prospective economic relations, and intentional
26    interference with a contractual relationship claims is conferred pursuant to 28 U.S.C.
27    §1367.
28          16.    Personal jurisdiction as to Defendants is conferred on this Court
                                                 4

                                             COMPLAINT
     Case 8:20-cv-02314-JLS-KES Document 1 Filed 12/07/20 Page 5 of 13 Page ID #:5



 1    because, on information and belief, Defendants’ contacts with the State of California
 2    are systematic and continuous so as to render Defendants essentially at home in
 3    California. In particular, No Bad Days (a) is a California corporation, Defendants
 4    (b) have marketed, distributed, offered for sale, and/or sold goods to persons within
 5    the State of California, (c) regularly transact and conduct business within the State
 6    of California, and (d) have otherwise made or established contacts within the State
 7    of California sufficient to permit the exercise of personal jurisdiction.
 8            17.   Venue is proper over these claims in the Central District of California
 9    under 28 U.S.C. § 1391(b)(1) because Defendants reside in this district and all
10    Defendants are residents of the State of California. Venue is further proper in this
11    judicial district under 28 U.S.C. § 1391(b)(2) because a substantial part of the acts
12    or omissions giving rise to Plaintiff’s claims occurred in this district.
13                               FACTUAL BACKGROUND
14            18.   Inspired by the beauty of the oceans and beaches of Southern California
15    and seeking to make a difference in the world, Cove began offering ethically sourced
16    clothing in an effort to demonstrate to its customers that sustainable clothing can be
17    stylish, comfortable and affordable. Not only is each Cove order packaged and
18    shipped in 100% biodegradable parcels derived from plant-based materials, Cove
19    has also eliminated the use of harmful plastic in its manufacturing process. In this
20    manner, Cove has made strides in promoting sustainable and ethical sourcing
21    practices and ultimately, protecting the environment.
22            19.   As a function of Cove’s mission to make a difference, Cove donates
23    10% of the profits from each sale to nonprofit organizations, including those
24    dedicated to beach clean ups and ocean conservation efforts. Additionally, Cove uses
25    its platform as well as other outreach campaigns to promote nonprofits. The Ocean
26    Cleanup, which employs “Interceptors” to collect trash from polluted river systems
27    before it reaches the ocean, is one of such nonprofits whose efforts are supported by
28    Cove.
                                                 5

                                             COMPLAINT
     Case 8:20-cv-02314-JLS-KES Document 1 Filed 12/07/20 Page 6 of 13 Page ID #:6



 1          20.    Plaintiff operates its main product store through Shopify, an e-
 2    commerce marketplace platform. Through this online store, Plaintiff sells apparel
 3    and other related consumer products.
 4          21.    Much of Cove’s apparel incorporates ubiquitous phrases together with
 5    beachy designs. For instance, some of Cove’s popular designs include “RESPECT
 6    THE SEA” with a ship being taken over by an angry octopus, “ENDLESS
 7    SUMMER” with a surfboard leaning against a van, “LET’S GET HAMMERED”
 8    with a hammerhead shark, “THE SEA WILL PROVIDE” with a skeleton reeling in
 9    a large fish, and “LOCALS ONLY” with dolphins and a wave. See EXHIBIT A.
10    While each of these designs playfully conjures a beach/surfing lifestyle through use
11    of imagery and common phrases, each also ties into Cove’s mission of making a
12    difference and respecting the ocean. For instance, the “WATCH OUT BELOW”
13    design serves as a friendly reminder that humans are guests in the ocean and need to
14    be respectful as such.
15          22.    As it was used by Plaintiff, “NO BAD DAYS” comprises a decorative
16    feature that does not identify and distinguish Plaintiff’s goods and therefore, does
17    not function as a trademark. Indeed, consumers perceive such a familiar slogan as
18    mere decoration or ornamentation and are unlikely to use it to identify only once
19    source. This is further evidenced by the numerous third-party uses of the phrase on
20    items for which Defendants claim to own registered trademarks. See EXHIBIT B.
21          23.    Per Defendants’ website (www.nobaddays.com), Defendants were
22    motivated by trips to Cabo San Lucas, Mexico, which features a “laid back way of
23    life,” to begin offering for sale beach-inspired clothing and other products displaying
24    the phrase “NO BAD DAYS.” To that end, Defendants’ line of products are either
25    duplicates or minor derivatives of other designs already existing in the marketplace.
26    For example, the phrase “NO BAD DAYS” is commonly used on apparel. See
27    EXHIBIT B. In addition, beach-themed attire featuring phrases suggesting a “laid
28    back way of life” is neither original nor unique to Defendants.
                                                 6

                                             COMPLAINT
     Case 8:20-cv-02314-JLS-KES Document 1 Filed 12/07/20 Page 7 of 13 Page ID #:7



 1          24.    Defendants have submitted multiple takedown claims through Shopify
 2    to have various products incorporating the phrase “NO BAD DAYS” (the “Accused
 3    Products”) removed from Plaintiff’s website (www.coveusa.co). Apparently
 4    disagreeing with Defendants’ assertions of infringement, Shopify initially reinstated
 5    the Accused Products after Plaintiff appealed these notices.
 6          25.    On or around October 9, 2020, Sample emailed Plaintiff accusing
 7    various products incorporating the phrase “NO BAD DAYS” (the “Accused
 8    Products”) of trademark and copyright infringement. Within two weeks of receipt,
 9    Plaintiff promptly responded to Defendants’ correspondence explaining its position
10    that Plaintiff is not and has not infringed any of Defendants’ intellectual property,
11    including by offering for sale and selling the Accused Products. To date, Plaintiff
12    has received no response to its correspondence.
13          26.    Rather than engage in meaningful settlement discussions, Defendants
14    continued to submit takedown claims through Shopify causing Plaintiff’s Accused
15    Products to be removed from Plaintiff’s online store. To date, the Accused Products
16    remain inactive on Plaintiff’s Shopify storefront.
17          27.    Plaintiff is an entity in good standing with Shopify and repeated claims
18    of infringement, regardless of merit, can detrimentally affect its ability to sell
19    products in this marketplace. Plaintiff is further harmed by Defendants’ baseless
20    infringement claims by way of its present inability to offer for sale and sell the
21    Accused Products via Shopify.
22          28.    With a goal of obliterating its competition, Defendants have
23    maliciously disrupted Plaintiff’s business by filing bogus complaints against the
24    Accused Products on Shopify, alleging trademark and copyright infringement,
25    thereby causing the Accused Products’ listings to be removed for extended periods
26    of time. These claims were baseless and intended solely to disrupt Plaintiff’s
27    business. Defendants do not even hold copyrights in “NO BAD DAYS” or any of
28    its designs but maliciously uses the Digital Millennium Copyright Act (DMCA) as
                                                7

                                            COMPLAINT
     Case 8:20-cv-02314-JLS-KES Document 1 Filed 12/07/20 Page 8 of 13 Page ID #:8



 1    a means to frustrate Plaintiff’s online business in bad faith.
 2                                FIRST CLAIM FOR RELIEF
 3                 Declaratory Judgment of Non-Infringement of Trademark
 4           29.      Plaintiff hereby restates and realleges the allegations set forth in
 5    paragraphs 1 through 28 above and incorporates them by reference.
 6           30.      There is an actual and ongoing case or controversy between Plaintiff
 7    and Defendants as to whether the “NO BAD DAYS” mark is or has been infringed
 8    by Plaintiff.
 9           31.      Plaintiff does not offer for sale or sell, within the United States, or
10    import into the United States, any product bearing marks that infringe any valid and
11    enforceable trademark owned by Defendants including, but not limited to the “NO
12    BAD DAYS” mark.
13           32.      A judicial declaration is necessary under the circumstances to resolve
14    this controversy. Plaintiff requests a declaratory judgment that it does not offer for
15    sale or sell, within the United States, any goods bearing marks, or engage in any
16    advertising or use of any mark that infringes any valid and enforceable trademark
17    owned by Defendants including, but not limited to, the “NO BAD DAYS” mark.
18                               SECOND CLAIM FOR RELIEF
19                 Declaratory Judgment of Non-Infringement of Copyright
20           33.      Plaintiff hereby restates and realleges the allegations set forth in
21    paragraphs 1 through 32 above and incorporates them by reference.
22           34.      There is an actual and ongoing case or controversy between Plaintiff
23    and Defendants as to whether the “NO BAD DAYS” phrase, design, or copyright is
24    or has been infringed by Plaintiff.
25           35.      Plaintiff contends that Defendants have not established any copyright
26    in or to the “NO BAD DAYS” phrase or design because the phrase and/or design is
27    neither original nor creative. Plaintiff is informed and believes, and on that basis
28    alleges, that Defendants own no copyright registration for the “NO BAD DAYS”
                                                  8

                                              COMPLAINT
     Case 8:20-cv-02314-JLS-KES Document 1 Filed 12/07/20 Page 9 of 13 Page ID #:9



 1    phrase or design and therefore, have no standing to institute legal action based on
 2    copyright infringement against Plaintiff.
 3          36.    A judicial declaration is necessary under the circumstances to resolve
 4    this controversy. Plaintiff requests a declaratory judgment that it does not offer for
 5    sale or sell, within the United States, any product that infringes any valid and
 6    enforceable copyright owned by Defendants including, but not limited to the “NO
 7    BAD DAYS” phrase or design.
 8                               THIRD CLAIM FOR RELIEF
 9        Unfair Competition Under Cal. Bus. & Prof. Code Section 17200 et seq.
10          37.    Plaintiff hereby restates and realleges the allegations set forth in
11    paragraphs 1 through 36 above and incorporates them by reference.
12          38.    California Business and Professions Code, Section 17200 states, in
13    pertinent part: “…unfair competition shall mean and include any unlawful, unfair or
14    fraudulent business act or practice and unfair, deceptive, untrue or misleading
15    advertising and any act prohibited by Chapter 1 (commencing with Section 17500)
16    of Part 3 of Division 7 of the Business and Professions Code.”
17          39.    At all times mentioned herein, Defendants have engaged in “unfair”
18    business practices. Defendants have maliciously disrupted Plaintiff’s business by
19    filing fraudulent complaints against Plaintiff’s product listings, alleging trademark
20    and copyright infringement, thereby causing Plaintiff’s product listings to be
21    removed for extended periods of time.
22          40.    As a direct and proximate result of Defendants’ wrongful acts, Plaintiff
23    has been, is now, and will be irreparably injured and damaged by Defendants’
24    aforementioned acts and unless Defendants are enjoined by the Court, Plaintiff will
25    suffer further harm to its business. This harm constitutes an injury for which Plaintiff
26    has no adequate remedy at law.
27          41.    Defendants have acted with the intent to disrupt Plaintiff’s business and
28    thus its acts are willful and intentional.
                                                   9

                                              COMPLAINT
 Case 8:20-cv-02314-JLS-KES Document 1 Filed 12/07/20 Page 10 of 13 Page ID #:10



 1         42.     Defendants should be required to restore to Plaintiff its lost revenue as
 2   a result of Defendants’ unlawful and fraudulent business acts or to provide Plaintiff
 3   with any other restitutionary relief as the Court deems appropriate.
 4                            FOURTH CLAIM FOR RELIEF
 5            Intentional Interference with Prospective Economic Relations
 6         43.     Plaintiff hereby restates and realleges the allegations set forth in
 7   paragraphs 1 through 42 above and incorporates them by reference.
 8         44.     Plaintiff operates its main product store on the e-commerce
 9   marketplace platform Shopify, where it sells apparel and other related consumer
10   products.
11         45.     Defendants knew that Plaintiff sold apparel and other related products
12   on this platform.
13         46.     Defendants maliciously disrupted Plaintiff’s business by filing
14   complaints against Plaintiff’s product listings, alleging trademark and copyright
15   infringement.
16         47.     As a result of Defendants’ frivolous complaints, Plaintiff’s product
17   listings were removed from Shopify for extended periods of time.
18         48.     Defendants’ complaints were baseless and intended solely to disrupt
19   Plaintiff’s online business.
20         49.     As a direct and proximate result of Defendants’ wrongful acts, Plaintiff
21   suffered harm and losses as described herein and in amounts to be proved at trial.
22                             FIFTH CLAIM FOR RELIEF
23               Negligent Interference with Prospective Economic Relations
24         50.     Plaintiff hereby restates and realleges the allegations set forth in
25   paragraphs 1 through 49 above and incorporates them by reference.
26         51.     Plaintiff operates its main product store on the e-commerce
27   marketplace platform Shopify, where it sells apparel and other related consumer
28   products.
                                               10

                                            COMPLAINT
 Case 8:20-cv-02314-JLS-KES Document 1 Filed 12/07/20 Page 11 of 13 Page ID #:11



 1          52.       Defendants knew or should have known that Plaintiff sold apparel and
 2   other related products on this platform.
 3          53.       Defendants maliciously disrupted Plaintiff’s business by filing
 4   complaints against Plaintiff’s product listings, alleging trademark and copyright
 5   infringement.
 6          54.       As a result of Defendants’ frivolous complaints, Plaintiff’s product
 7   listings were removed from Shopify for extended periods of time.
 8          55.       Defendants’ complaints were baseless and Defendants should have
 9   known that these false claims would disrupt Plaintiff’s online business.
10          56.       As a direct and proximate result of Defendants’ wrongful acts, Plaintiff
11   suffered harm and losses as described herein and in amounts to be proved at trial.
12                                SIXTH CLAIM FOR RELIEF
13                   Intentional Interference with a Contractual Relationship
14          57.       Plaintiff hereby restates and realleges the allegations set forth in
15   paragraphs 1 through 56 above and incorporates them by reference.
16          58.       Plaintiff sells apparel and other related products primarily through an
17   e-commerce platform Shopify. As a condition for selling products on this platform,
18   sellers are required to abide by certain terms of use, including refraining from listing
19   and selling products that infringe the intellectual property rights of others.
20          59.       As a seller on this e-commerce platform, Defendants knew of these
21   terms and conditions and further understood that Plaintiff could ultimately be
22   prohibited from selling products on this platform if infringement complaints against
23   it persisted.
24          60.       Defendants’ repeated filing of fraudulent complaints against Plaintiff
25   caused Plaintiff’s product listings to be removed from Shopify for extended periods
26   of time.
27          61.       Defendants’ infringement claims were baseless and intended solely to
28   disrupt Plaintiff’s online business.
                                                  11

                                               COMPLAINT
 Case 8:20-cv-02314-JLS-KES Document 1 Filed 12/07/20 Page 12 of 13 Page ID #:12



 1         62.     As a direct and proximate result of Defendants’ wrongful acts, Plaintiff
 2   suffered harm and losses as described herein and in amounts to be proved at trial.
 3                                 PRAYER FOR RELIEF
 4         WHEREFORE, Plaintiff respectfully prays for judgment against Defendants
 5   as follows:
 6         A.      Entry of an order declaring that Plaintiff’s products do not infringe and
 7   have not infringed any valid and enforceable trademark owned by Defendants;
 8         B.      Entry of an order declaring that Plaintiff’s products do not infringe and
 9   have not infringed any valid and enforceable copyright owned by Defendants;
10         C.      Entry of an order (on a preliminary and permanent basis) requiring that
11   Defendants and their officers, agents, servants, employees, owners, and
12   representatives, and all other persons, firms, or corporations in active concert or
13   participation with them, be enjoined and restrained from:
14                 1.    Disrupting Plaintiff’s business, including by filing takedown
15         claims with any e-commerce platform, such as Shopify; and
16                 2.    Unfairly competing with Plaintiff in any manner whatsoever or
17         causing injury to the business reputation of Plaintiff;
18         D.      An accounting against Defendants, and an award of monetary relief to
19   Plaintiff in an amount to be fixed by the Court in its discretion, including:
20                 1.    All profits received by Defendants from sales and revenues of
21         any kind made as a result of their unlawful actions;
22                 2.    All damages sustained by Plaintiff as a result of Defendants’ acts
23         of interference with prospective economic relations or a contractual
24         relationship and unfair competition; and
25                 3.    All actual, compensatory, consequential, and other damages,
26         including pre- and post-judgment interest thereon at the highest lawful rate,
27         suffered as a result of Counter-Defendants’ violations of Cal. Bus. & Prof.
28         Code § 17200, in an amount to be proven at trial;
                                               12

                                            COMPLAINT
 Case 8:20-cv-02314-JLS-KES Document 1 Filed 12/07/20 Page 13 of 13 Page ID #:13



 1
 2          E.     Award Plaintiff its damages in connection with Defendants’ unfair and
 3   illegal acts to disrupt Plaintiff’s business;
 4          F.     Award Plaintiff its costs and expenses incurred in this action;
 5          G.     Declare that this case is exceptional and award Plaintiff its costs and
 6   attorneys’ fees incurred in this action; and
 7          H.     Grant Plaintiff such other and further relief as this Court may deem just
 8   and proper.
 9                             DEMAND FOR A JURY TRIAL
10          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff
11   requests a jury trial of all issues that may be tried to a jury in this action.
12
13          RESPECTFULLY SUBMITTED this 7th day of December, 2020.
14
15                                                    OMNI LEGAL GROUP
16
17
18                                                    Omid E. Khalifeh
                                                      Ariana Santoro
19                                                    Lara A. Petersen
20                                                    Attorneys for Plaintiff,
                                                      Cove USA LLC
21
22
23
24
25
26
27
28

                                                 13

                                              COMPLAINT
